Citation Nr: 1541916	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-10 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a waiver of an overpayment of benefits under the Post-9/11 GI Bill in the amount of $1,403.88.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had honorable active service from July 1996 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA), Debt Management Center, in Fort Snelling, Minnesota.


FINDINGS OF FACT

1.  The Veteran received an overpayment of VA benefits under the Post-9/11 GI Bill in the amount of $1,403.88.
 
2.  The Veteran was notified of the indebtedness and of his waiver rights by letters dated in June and July 2012.
 
3.  The Veteran's request for a waiver of the overpayment of VA benefits under the Post-9/11 GI Bill was received on July 24, 2013, in excess of 180 days after notice of the indebtedness was sent to him.


CONCLUSION OF LAW

The criteria for entitlement to a waiver of an overpayment of benefits under the Post-9/11 GI Bill in the amount of $1,403.88 are not met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963(b)(2) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals 
for Veterans Claims (Court) held that the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different chapter (i.e., Chapter 51).  In addition, the disposition of this case is based on the operation of the law, and the Court has also held that the VCAA has no effect on an appeal where the law is dispositive.  See Manning v. Principi, 16 Vet. App. 534 (2002). Therefore, the VCAA, and its implementing regulations, are not applicable in this case.

The record shows the Veteran received education benefits under the Post-9/11 GI Bill.  By letter dated June 5, 2012, he was notified that an overpayment in the amount of $580.00 had been created as a result of a reduction from 7 to 4 credit hours of education at DeVry College of New York.  By letter dated June 7, 2012, he was notified that an overpayment in the amount of $823.88 had been created as a result of a current course load of zero credit hours at DeVry College of New York.  

By letter dated July 8, 2012, the Veteran was advised that he had received an overpayment in the amount of $1,403.88, representing tuition and fees or a yellow ribbon payment.  The Veteran was notified of his options and rights and where to call if he had any questions.  He was also provided with an accompanying document entitled "Notice of Rights and Obligations," that set forth information regarding disputing the debt and requesting a waiver.

In correspondence received by VA on July 24, 2013, the Veteran disputed the creation of the debt and requested a waiver of the indebtedness.  In correspondence received in December 2013, the Veteran added that he had no knowledge of the debt because he had been homeless, forced to move in with a family member because of Hurricane Sandy.  He noted that he could not receive any mail from his previous address.
Typically, the issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Moreover, a claimant has the right to dispute the existence and amount of the debt.  38 C.F.R. § 1.911(c); see also VAOPCCPREC 6-98.  In the instant case, the Veteran had a year from the July 2012 letter notifying him of the overpayment to appeal the validity of the underlying debt; however, he did not do so.  38 C.F.R. §§ 1.911(c)(1), (3); 20.302(a).  Thus, the Board need not address the issue of 38 U.S.C.A. § ; the validity of the underlying debt, as there is no timely appeal with regard to this issue.

The threshold question in any claim concerning a request for a waiver of overpayment is whether the waiver request was timely filed.  Under the applicable criteria, a request for waiver of an indebtedness (other than loan guaranty) shall only be considered: (1) if it is made within two years following the date of a notice of indebtedness issued by VA to the debtor on or before March 31, 1983, or (2) except as otherwise provided, if it is made within 180 days following the date of a notice of indebtedness issued by the VA to the debtor after April 1, 1983.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).  Here, there is no dispute that the notice of indebtedness was issued after April 1, 1983; therefore, the 180-day limit applies.

The 180-day period may be extended if the individual requesting waiver demonstrates to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  38 C.F.R. § 1.963(b)(2).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  Id.  

Notices of overpayment are issued by VA's Debt Management Center in St. Paul, Minnesota, not by the RO.  Typically, they are issued within one month of the appellant's receipt of a letter from the RO notifying him that benefits were retroactively terminated or reduced, and that an overpayment in the account had been created. 

The Veteran has alleged that he never received the notices regarding the overpayment and indebtedness.  There is a presumption of regularity that VA properly discharges official duties by mailing a copies of notices and decisions to the last known address of the Veteran on the date the notice or decision was issued.  Woods v. Gober, 14 Vet. App. 214, 220 (2000); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  To rebut this presumption, one must show VA's regular mailing practices were not regular or not followed.  Woods, 14 Vet. App. at 220.  This requires additional evidence to corroborate the assertion that a document was not received, such as an address error by VA that was consequential to delivery.  Clarke v. Nicholson, 21 Vet. App. 130 (2007).  The Veteran has not shown that mailing practices were "not regular," and the address on the notices matches his address of record from that time. 

The Board notes that Hurricane Sandy impacted the United States from October 22 to 29, 2012.  See http://www.nhc.noaa.gov/data/tcr/AL182012_Sandy.pdf.  Initial notice of overpayment and indebtedness was sent to the Veteran at the last known address of record in June and July 2012, more than 90 days prior to the arrival of Hurricane Sandy.  Moreover, a review of the Veteran's claims file shows that in November 2012, the Veteran contacted the RO so that a dependent minor child could be added to his compensation benefit award.  His listed his current address as the same to which the prior notices had been sent.  Later in November 2012, he submitted a Statement In Support Of Claim (VA Form 21-4138) requesting immediate processing of his claims due to financial hardship.  Again, he listed his current address as the same to which the prior notices had been sent.  Thereafter, later in November 2012, he filed supplemental claims for compensation, listing his current address as the same to which the prior notices had been sent.  On January 30, 2013, RO was notified by the Veteran that he was currently homeless.  This was more than 180 days following the initial notices of overpayment and indebtedness.

Here, there is no question that the Veteran's July 2013 waiver request was received well past the 180-day deadline for requesting a waiver (i.e., 180 days from June 5, 2012, would have been in December 2012; and 180 days from July 8, 2012, would have been January 4, 2013).  The Veteran asserts that he did not receive the letters  notifying him of the indebtedness.  However, the Board does not find the Veteran to be credible in this regard.  In any event, a mere allegation of non-receipt, by itself, is insufficient to rebut the presumption of administrative regularity.  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Critically, none of the letters were returned by the postal service as undeliverable; nor were prior and subsequent letters mailed to the Veteran at that same address.  Further, the assertion of the Veteran of being displaced by Hurricane Sandy is inconsistent with the actual date of that event, which was months after the notice of debt was sent to the Veteran.  Even if the Veteran had been displaced by Hurricane Sandy, he did not keep VA apprised of his whereabouts until his January 30, 2013, correspondence.  See Thompson v. Brown, 8 Vet. App. 169, 175 (1995); Hyson v. Brown, 5 Vet. App. 262 (1993).

Accordingly, the Board finds that the Veteran's statement that he did not receive the June and July 2012 letters from VA notifying him of his indebtedness and waiver rights is not credible; therefore, the 180-day period may not be extended in this case.  The Veteran's request for waiver received in July 2013 was not timely, and there is no other correspondence of record that could be construed to be an earlier request for a waiver.  Accordingly, as the Veteran's request for waiver of recovery of an overpayment of benefits was not timely filed, the claim is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a waiver of recovery of the overpayment of VA benefits under the Post-9/11 GI Bill in the amount of $1,403.88 is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


